Title: Franklin and John Adams to Rodolphe-Ferdinand Grand, [10 July 1778]: résumé
From: Franklin, Benjamin,Adams, John
To: Grand, Rodolphe-Ferdinand


<[July 10, 1778:] We are agreed that Mr. Williams’ bills on you, as listed herewith, be charged to the public account; he will be responsible to Congress or its agent, and to the commissioners, when called upon to render account of his expenditures. Our consent is not to be taken as approbation of his account or to influence the settlement of it.>
